Citation Nr: 1009667	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) secondary to personal assault, psychosis, and 
schizoaffective disorder. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The Board notes that the November 2007 rating decision also 
denied numerous other issues, which the Veteran disagreed 
with in his December 2007 notice of disagreement, and a 
statement of the case was issued in September 2008.  However, 
in his December 2008 substantive appeal (VA Form 9), the 
Veteran specifically limited his appeal to those issues shown 
on the first page of this decision.  As such, these are the 
only issues before the Board for appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service and arthritis did not manifest within one year of the 
Veteran's discharge from service.

2.  An acquired psychiatric disorder, to include PTSD 
secondary to personal assault, psychosis, and schizoaffective 
disorder, is not shown to be causally or etiologically 
related to any disease, injury, or incident in service and 
psychosis did not manifest within one year of the Veteran's 
discharge from service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and may not be presumed as such.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  An acquired psychiatric disorder, to include PTSD 
secondary to personal assault, psychosis, and schizoaffective 
disorder, was not incurred in or aggravated by service, and 
may not be presumed as such.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, letters 
dated in July 2006, September 2006, April 2007, and August 
2007, sent prior to the initial unfavorable AOJ decision 
issued in November 2007, advised the Veteran of the evidence 
and information necessary to substantiate his service 
connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letters informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

As the Veteran's claims include a claim of entitlement to 
service connection including consideration of PTSD based on 
personal assault, the Board notes that VA regulations provide 
that VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 38 
C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 
200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).

In the instant case, the Veteran was informed of the above-
described evidence when he was provided a VA Form 21-0781a, 
Statement in Support of Claim for Service Connection for PTSD 
Secondary to Personal Assault.  Two completed VA Forms 21-
0781a are of record, dated in June 2007 and September 2007.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA and all relevant and 
available private treatment records, including those 
maintained by the Social Security Administration (SSA), were 
obtained and associated with the claims file.  The Veteran 
has not identified any additional, outstanding records 
necessary to decide his pending appeal.  He was also provided 
with VA examinations in June 2007 and September 2008 in order 
to adjudicate his claims of entitlement to service connection 
for a left knee disorder and an acquired psychiatric 
disorder, respectively.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

In order to establish service connection, three elements must 
be established.  There must be evidence of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection for some disorders, including arthritis 
and psychosis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1113, 1133 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Under 38 C.F.R. § 3.384, the term 
"psychosis" is defined so as to include brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.   

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.     
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Left Knee Disorder

The Veteran, in a statement received in June 2007, reported 
that he injured his left knee during service when he slipped 
and fell on ice while carrying equipment in the winter of 
1982-1983.  He also stated that, during service, his knees 
"collapsed" while he was in the barracks.  The Veteran 
reported that he was hospitalized for both injuries.  The 
Board notes that the Veteran, in a statement dated in March 
2008, also indicated that he was injured in a motor vehicle 
accident while on furlough in November 1982. 

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that 
the Veteran has a current left knee disorder, which has been 
diagnosed as arthritis.  Private treatment records dated in 
August 1994 indicate that the Veteran reported left knee pain 
over one week.  The Veteran underwent x-ray examination, 
which revealed some degenerative changes.  The Veteran was 
diagnosed with arthritis.  Private and VA treatment records 
dated from August 1994 to the present indicate that the 
Veteran has continued treatment for a left knee disorder, to 
include physical therapy, the use of a brace and a cane, and 
steroid injections. 

As the Veteran has been diagnosed with arthritis of the left 
knee, the Board has first considered whether service 
connection is warranted for such disease on a presumptive 
basis.  However, the record fails to show that the Veteran 
manifested left knee arthritis to a degree of 10 percent 
within the one year following his service discharge in 
January 1990.  As such, presumptive service connection is not 
warranted for left knee arthritis.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The second requirement for direct service connection, 
evidence of in-service incurrence or aggravation of a disease 
or injury, has also been met.  There is no dispute that the 
Veteran was treated for a left knee injury during service.  
While his treatment records are silent for treatment related 
to a fall on ice, a collapse in the barracks, or a motor 
vehicle accident, such records demonstrate that he was 
treated for a left knee injury during service.  The Veteran's 
service treatment records dated in April 1986 indicate that 
he reported left knee pain subsequent to twisting his left 
knee stepping out of bed.  The Veteran was diagnosed with a 
mild strain of the lateral collateral ligament and was given 
a Physical Profile restricting prolonged standing or walking, 
climbing, and exercise.  Report of in-service x-ray 
examination dated in November 1986 revealed a normal left 
knee.

As to the third requirement of service connection, evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability, the Board finds that the most 
probative evidence of record indicates that there is no such 
nexus. 

The Board notes that a VA physician, Dr. Z., has offered a 
statement as to the Veteran's knee disorder in May 2007.  The 
physician reported that the Veteran was injured during 
service in 1983.  The physician reported that the Veteran 
underwent x-ray examination and magnetic resonance imaging 
(MRI) at a VA facility, and that such revealed high grade 
chondromalacia.  The physician opined that it is more likely 
than not that the Veteran's in-service injury in 1983 
contributed to his current chronic knee pain.  The physician 
reasoned that the Veteran denied any traumatic experiences 
since 1983.  

On VA examination in June 2007, the Veteran reported that he 
slipped and fell and injured his left knee during service in 
1983.  The examiner noted that the Veteran was undergoing VA 
physical therapy, with poor response.  The Veteran complained 
of giving way, instability, pain, stiffness, weakness, 
incoordination, decreased speed of joint motion, locking, 
effusion, and inflammation.  

On physical examination in June 2007, the Veteran 
demonstrated painful and guarded movement, without 
crepitation, mass behind the knee, clicks or snaps, grinding, 
instability, joint ankylosis, or patellar or meniscus 
abnormality.  The Veteran demonstrated an antalgic gait, and 
used a cane.  There was no evidence of abnormal weight 
bearing, loss of bone, inflammatory arthritis.  There was no 
evidence of constitutional signs or incapacitating episodes 
of arthritis.  The Veteran demonstrated range of motion of 
the left knee to include flexion to 110 degrees and extension 
to zero degrees, with objective evidence of pain and 
additional limitation after repetition due to pain.  The 
Veteran demonstrated normal resisted isometric movement.  The 
Veteran was able to stand for 15-30 minutes and walk one-
fourth of one mile.  X-ray examination conducted at that time 
revealed normal knees with no evidence of fracture, 
dislocation, or significant arthritic changes.  

In June 2007, the examiner reported that the Veteran's left 
knee pain prevented the Veteran from participating in sports 
and recreation; had moderate effects on his ability to shop, 
exercise, and travel; had mild effects on his ability to do 
chores, bathe, and dress himself; and no effect on his 
ability to groom or attend to the wants of nature.  The 
examiner noted that the Veteran reported that he had been 
retired since 1999 due to chronic neck and bilateral knee 
pain.  Beyond that of pain and guarding, the examination of 
the left knee was normal.  The examiner did not diagnose the 
Veteran with a left knee disorder.  The examiner opined that 
the Veteran's left knee pain was not related to service, 
specifically, the 1983 injury reported by the Veteran.  The 
examiner reasoned that the in-service injury to the left knee 
was described as mild, the Veteran's in-service x-ray 
examination was silent for osteoarthritis, and he did not 
receive further treatment for his left knee.  The examiner 
noted that she reviewed the Veteran's claims file.

The May 2007 opinion rendered by Dr. Z., i.e., it is more 
likely than not that the Veteran's in-service injury in 1983 
contributed to his current chronic left knee pain, was made 
without the benefit of a review of the Veteran's claims file.  
The Board notes, however, that the review of a Veteran's 
claims file, as it pertains to obtaining an overview of a 
Veteran's medical history, is not a requirement for a private 
medical opinion, and such opinion may not be discounted 
solely because the private clinician did not review the 
claims file.  Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

A review of the Veteran's claims file would have provided Dr. 
Z. an opportunity to consider medical evidence of record in 
conjunction with the Veteran's report of his in-service 
injury.  Specifically, a review of the Veteran's claims file 
would have provided Dr. Z. an opportunity to consider the 
report of in-service treatment dated in April 1986 and report 
of x-ray examination dated in November 1986.  As such, the 
Dr. Z.'s opinion, rendered without consideration of the 
medical evidence dated in 1986 and based solely on the 
Veteran's oral history, is of little probative value.

The Board finds that the most probative opinion of record as 
to a medical nexus between the Veteran's period of service 
and his left knee disorder is the opinion rendered at the 
time of the June 2007 VA examination.  The examiner's opinion 
that the Veteran's current left knee pain is not related to 
his period of service was based on an accurate factual 
premise after consideration of the results of concurrent 
physical examination, an interview with the Veteran, and 
review of the Veteran's claim file, to include his service 
treatment records.  The thoroughness of the examination, 
opportunity to review relevant facts related to the Veteran's 
case history, and reasons and bases provided for the June 
2007 opinion make such more probative than Dr. Z.'s May 2007 
opinion.

The Board notes that the Veteran has contended on his own 
behalf that his left knee disorder is related to his military 
service.  While the Veteran is competent to testify as to his 
in-service injuries and left knee symptomatology, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation of a disorder such as arthritis 
of the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's left knee disorder 
to any disease, injury, or incident of service, service 
connection for such disorder is not warranted.  

Moreover, the Board finds that, to the extent that the 
Veteran has alleged a continuity of symptomatology of left 
knee disorder, such is outweighed by the competent and 
probative June 2007 VA medical opinion disassociating the 
Veteran's left knee disorder from his military service.  
Therefore, the Board finds that service connection for a left 
knee disorder is not warranted.  

In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a left knee 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

Acquired Psychiatric Disorder

The Veteran, in a statement received in June 2007, offered a 
number of bases for entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran asserted that he 
had PTSD related to personal trauma.  He claimed that he 
experienced emotional distress, mental anguish, and pain and 
suffering related to service.  The Veteran stated that that 
he experienced physical attacks and mental abuse on the job, 
and was exposed to a hostile work environment.  The Board 
notes here that it is not entirely clear from the Veteran's 
statements if his assertions are related to his period of 
service or a combination of his service and his post-service 
civilian employment.  
 
In a VA Form 21-0781a, Statement in Support of Claim for 
Service Connection for PTSD Secondary to Personal Assault, 
dated in June 2007, the Veteran reported that he was denied 
reenlistment to qualify for a 20-year retirement, and that 
such caused him mental anguish.  The Veteran reported that 
separation from his wife while she was stationed in Cuba led 
to maltreatment and cruel and unusual punishment.   

In an additional statement dated in June 2007, the Veteran 
asserted that he and members of his family underwent 
indiscriminate gang-related attacks on every 4th of July 
family reunion and on random dates throughout the year.  The 
Veteran asserted that his reproductive rights were affected 
and anonymous forced sexual encounters took place.

In an additional VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for PTSD Secondary to Personal 
Assault, dated in September 2007, the Veteran asserted that 
he experienced predatory acts, stalking, harassment, 
pervasive climates, and was subjected to sexual assault by 
men and women at a party.  The Veteran reported that the 
result of such acts included an on-going vendetta, coercion, 
and isolation that affected his freedom of association of 
happiness and his right to pursue reproductive rights.  

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that 
the Veteran has an acquired psychiatric disorder.  During the 
appellate period, the Veteran has been diagnosed with PTSD, 
depression, psychosis, and schizoaffective disorder.  The 
Board also observes that, prior to the appellate period the 
Veteran was diagnosed with anxiety; however, as he does not 
currently have that diagnosis, service connection is not 
warranted for anxiety.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim).  

With respect to the Veteran's claimed PTSD, the Board notes 
that a diagnosis of PTSD must meet all diagnostic criteria as 
stated in the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) published by the American Psychiatric 
Association.  In a January 2008 letter, the Veteran's VA 
mental health treatment providers reported that the Veteran 
had been diagnosed with PTSD secondary to military sexual 
trauma.  The providers noted that the Veteran participated in 
weekly psychotherapy and began medication management.  
Additionally, VA and private treatment records also show 
diagnoses of psychosis and depression.  

On VA examination in September 2008 the examiner specifically 
ruled out a diagnosis of PTSD.  Subsequent to a psychiatric 
evaluation, including consideration of the Veteran's claimed 
in-service personal assault and his private and VA mental 
health treatment; the examiner determined that the Veteran 
did not meet the DSM-IV criteria for a PTSD diagnosis.  
Rather, the examiner diagnosed the Veteran with 
schizoaffective disorder, depressed type.  Additionally, the 
September 2008 VA examiner determined that the Veteran did 
not have any additional mental disorders warranting a 
diagnosis.  In this regard, the Board observes that, while 
his treatment records also show diagnoses of psychosis and 
depression, the September 2008 VA examiner included 
depression in the Veteran's schizoaffective diagnosis, noting 
that he current suffered from depressed type schizoaffective 
disorder.  Moreover, under 38 C.F.R. § 3.384, schizoaffective 
disorder is a psychosis. 

The Board finds that the findings of the VA examiner in 
September 2008 ruling out a diagnosis of PTSD are more 
probative than the VA treatment records indicating that the 
Veteran was diagnosed with PTSD.  Significantly, the VA 
treatment records are silent for any evidence that the 
Veteran was evaluated using the DSM-IV criteria, as is 
required for a diagnosis of PTSD.  

Thus, while the first requirement for service connection, 
evidence of a current disability, has been met by the 
Veteran's diagnosis of schizoaffective disorder, depressed 
type, during the appellate period, further inquiry as to the 
Veteran's claim of entitlement to service connection for PTSD 
based on personal assault is not required as the most 
probative evidence of record indicates that he is not 
diagnosed with such disorder.

As the Veteran has been diagnosed with schizoaffective 
disorder, the Board has first considered whether service 
connection is warranted for such disease on a presumptive 
basis.  However, the record fails to show that the Veteran 
manifested schizoaffective disorder to a degree of 10 percent 
within the one year following his service discharge in 
January 1990.  As such, presumptive service connection is not 
warranted for schizoaffective disorder.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The second requirement for direct service connection, 
evidence of in-service incurrence or aggravation of a disease 
or injury, has been met.  There is no dispute that the 
Veteran received mental health treatment during service.  

Service treatment records dated in February 1987 indicate 
that the Veteran complained of anger and frustration due to 
being separated from his wife while she was stationed in 
Cuba.  The Veteran reported an inability to relax, headaches, 
depression, and weight gain.  The Veteran reported that he 
disliked his roommate and other service members, and that he 
felt more hassled than helped by any intervention.  The 
Veteran was diagnosed with life circumstances related to 
separation from his wife.  The mental health provider also 
noted that the Veteran demonstrated questionable paranoid 
features.  Additional service treatment records dated in 
February 1987 indicate that the Veteran was continuing his 
work on accepting being separated from his wife.

Service treatment records dated in March 1987 indicate that 
the Veteran contacted mental health providers and wanted an 
immediate appointment.  The Veteran reported that while there 
was no psychiatric emergency, he was angry, didn't trust 
anyone, and wanted to separate from service.  Service 
treatment records dated in April 1989 indicate that the 
Veteran appeared for an alcohol evaluation, but refused to 
answer any questions on advice of his attorney.

As to the third requirement of service connection, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, the Board finds that the 
most probative evidence of record indicates that there is no 
such nexus. 

As discussed above, the Veteran underwent VA examination in 
September 2008.  At that time, the examiner noted the 
Veteran's previous psychiatric diagnoses assigned during the 
appellate period, specifically psychosis and PTSD.  The 
examiner noted the Veteran's current pharmacological 
treatment and psychotherapy for his psychiatric disorder, and 
noted that such were of fair effectiveness.  The Veteran 
reported that while his delusions have continued, such are 
less intense.  He also indicated that he is less anxious 
about his delusions and less depressed while he is taking 
medication.  

The examiner noted the Veteran's history as to education, 
family structure, quality of peer relationships and social 
adjustment, performance in school, and substance abuse.  
Inquiry as to such history revealed unremarkable results with 
the exception that the Veteran reported that he experienced 
bullying when he was 10 or 12 years old, and that he had the 
sense that there existed evil people.  The examiner noted the 
Veteran's in-service mental health treatment.  The Veteran 
indicated that he was sexually abused during service by 
persons unknown, and that he experienced vague threats of 
some form of reprisal.  He stated that he didn't know who 
made such threats.  The Veteran further reported that he was 
harassed by his superiors and was prevented from achieving a 
higher rating because his superiors falsified test results.  
The examiner noted that the Veteran's legal history to 
include an arrest for assault in 2008.  The Veteran stated 
that he was divorced due to being separated during service 
and that he maintains contact with an aunt, but had no 
friends with the exception of a woman with whom he lives.  He 
also indicated that he did not work due to physical and 
mental issues, and that he stays at home and watches 
television.  The Veteran denied a history of suicide 
attempts, but admitted to a history of violence.  

On mental status examination, the Veteran demonstrated a 
suspicious attitude, a blunted affect, and appeared restless, 
anxious, depressed, and labile.  The Veteran was alert and 
oriented in all spheres.  He was easily distracted.  The 
Veteran demonstrated normal memory, fair impulse control, 
thought content preoccupied by one or two topics, ideas of 
reference, persistent delusions, average intelligence, and 
partial insight.  The examiner reported that the Veteran did 
not understand the outcome of his behavior.  He further 
indicated that the Veteran demonstrated inappropriate 
behavior in the form of constantly writing letters to 
authorities asserting persecution.  The Veteran reported that 
he sleeps 5 hours each night, but that he has nightmares and 
his brain is being picked by the government.  The Veteran did 
not demonstrate obsessive or ritualistic behavior or panic 
attacks.  The examiner noted that the Veteran was adhedonic, 
felt worthless and helpless, and had rare crying spells.  

In September 2008, the examiner opined that the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  The 
Veteran was diagnosed with schizoaffective disorder, 
depressed type.  The examiner opined that the Veteran's 
current diagnosis of schizoaffective disorder was not related 
to his military service.  The Board notes that the examiner 
based his opinion on an accurate factual premise after 
consideration of the results of concurrent physical 
examination, an interview with the Veteran, and review of the 
Veteran's claim file, to include his service treatment 
records.  The examiner reasoned that there was not enough 
evidence within the Veteran's service treatment records to 
support the onset of schizoaffective disorder during service, 
and that the Veteran worked for close to nine years after 
separation from service.  

The Board notes that the Veteran has contended on his own 
behalf that his acquired psychiatric disorder is related to 
his military service.  While the Veteran is competent to 
testify as to his in-service experiences and psychiatric 
symptomatology, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation 
of a disorder such as schizoaffective disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, as there is no competent and probative evidence 
linking the Veteran's acquired psychiatric disorder to any 
disease, injury, or incident of service, service connection 
for such disorder is not warranted.  

Moreover, the Board finds that, to the extent that the 
Veteran has alleged a continuity of symptomatology of an 
acquired psychiatric disorder, such is outweighed by the 
competent and probative September 2008 VA medical opinion 
disassociating the Veteran's an acquired psychiatric disorder 
from his military service.  Therefore, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  

In rendering this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left knee disorder is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD secondary to personal assault, psychosis, and 
schizoaffective disorder, is denied. 


REMAND

The Veteran contends that his service-connected disabilities 
render him unemployable and, as such, he is entitled to a 
TDIU.  The Veteran is currently service-connected for 
degenerative arthritis, cervical spine, and thoracic 
spondylosis and lumbar spondylosis with stenosis and 
radiation of pain, both evaluated at 20 percent disabling; 
resulting in a combined 40 percent disability evaluation.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran is not in receipt of a at 60 percent rating for a 
single service-connected disability or, in the alternative, a 
40 percent rating for a single disability with sufficient 
additional disability to bring the combined rating to at 
least 70 percent. Therefore, the Board finds that the Veteran 
does not meet the threshold criteria for a TDIU under 38 
C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  

Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension (C&P) Service, for 
extra-schedular consideration, all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. 
§ 4.16(a).

In this regard, the Board notes that a completed VA Form 21-
4192, Request for Employment Information in Connection with 
Claim for Disability Benefits, is of record.  Such VA Form 
was received by the RO in December 2006 and is unsigned and 
undated.  The VA Form indicates that the Veteran last worked 
for Dade County in Miami, Florida, until April 1999, and that 
he was terminated for violating a department rule. 

One of the Veteran's VA treatment providers, Dr. Z., offered 
a statement as to the Veteran's employability in May 2007.  
At that time, Dr. Z. reported that the Veteran was being 
followed at a VA facility for chondromalacia of the knee and 
a back condition.  Dr. Z opined that the Veteran's current 
disabilities prevented him from finding gainful employment.  

In private treatment records dated in January 2008, one of 
the Veteran's mental health treatment providers opined that 
the Veteran exhibited significant chronic psychological and 
psychiatric disturbances rendering his role as an employee 
extremely difficult if not impossible to fulfill.  

In February 2008, the SSA determined that the Veteran had the 
following severe impairments:  chondromalacia and mild 
degenerative changes of the knees; multiple herniated discs 
in the cervical and lumbar spine with moderate to severe 
stenosis and impingement; obesity; and PTSD.  The SSA also 
determined that the Veteran did not have the functional 
capacity to perform even sedentary work on a regular and 
sustained basis due to his pain, severe mental impairment, 
and side-effects of medication.   

The Board notes that service connection is not in effect for 
a knee or psychiatric disorder, both considered in the 
opinions of record as to the Veteran's employability.  Thus, 
it remains unclear to the Board if the Veteran's service-
connected disabilities alone, limited to his neck and back 
disorders, render him unemployable.  Therefore, a remand is 
necessary in order to afford the Veteran an appropriate VA 
examination in order to determine the impact his service-
connected disabilities have on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the impact his service-
connected disabilities, limited only to 
degenerative arthritis, cervical spine, 
and thoracic and lumbar spondylosis 
with stenosis and radiation of pain, 
have on his employability. 

The examiner should offer an opinion 
regarding whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities, limited 
only to degenerative arthritis, 
cervical spine, and thoracic and lumbar 
spondylosis with stenosis and radiation 
of pain, to include any side effects of 
medications that he must take for such 
disabilities, either singularly or 
jointly, render him unable to secure 
and follow substantially gainful 
employment.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's TDIU 
claim should be readjudicated.  If it is 
determined that the Veteran is 
unemployable by reason of his service-
connected disabilities, but still fails 
to meet the percentage standards listed 
above, the claim shall be submitted to 
the Director of C&P Service for 
extraschedular consideration.  See 
38 C.F.R. § 4.16(b).  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


